Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THE LAW OFFICE OF CONRAD C. LYSIAK 601 West First Avenue, Suite 903 Spokane, Washington 99201 ( 509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@qwest.net April 20, 2007 Ms. Karen Garnett Assistant Director Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, DC 20549 RE: Asia Payment Systems, Inc. Preliminary Information Statement on Schedule 14C, Filed March 12, 2007 Dear Ms. Garnett: The disclosure you have requested has been provided. Yours truly, CONRAD C. LYSIAK Conrad C. Lysiak CCL:nsl cc: Asia Payment Systems, Inc.
